      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 1 of 10 PageID #:1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CHRISTOPHER HOPKINS on behalf of
 himself and all other similarly situated
 persons, known and unknown,


                   Plaintiff,

 v.

 RHM, LLC, a/k/a RHM Staffing Solutions,

                   Defendant.

                                          COMPLAINT

       Plaintiff, Christopher Hopkins, individually and on behalf of all others similarly situated,

by and through his attorneys, Caffarelli & Associates Ltd., for his Complaint against Defendant

RHM, LLC a/k/a RHM Staffing Solutions, states as follows:

                                     NATURE OF ACTION

       1.      Plaintiff brings this lawsuit as a collective action pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and class action pursuant to the Illinois

Minimum Wage Law, 820 Ill. Comp. Stat. 105/1, et seq. (“IMWL”) and Illinois Wage Payment

and Collection Act, 820 Ill. Comp. Stat. 115/1, et seq., (“IWPCA”).

       2.      Specifically, Defendant violated the FLSA and IMWL by paying Plaintiff and

putative members of the Plaintiff Collective less than the federal mandated overtime wage and

paid the Illinois Class less than the State mandated overtime wage by failing to compensate

Plaintiff and the putative members of the Plaintiff Class and Collective at a rate of one and one-

half times their regular rate of pay (“overtime”) for all hours worked in excess of forty (40) hours

per week by improperly misclassifying them as exempt from the maximum hours provisions.

       3.      In addition, Plaintiff brings an individual breach of contract claim.
      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 2 of 10 PageID #:2




                                  JURISDICTION AND VENUE

        4.       This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331, 29

U.S.C. 29 U.S.C. § 216(b), and 29 U.S.C. § 2617.

        5.       This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

        6.       Defendant is headquartered and unlawful employment practices described herein

were committed within the State of Illinois, at the Defendant’s facility located in Oak Brook,

DuPage County, Illinois. Accordingly, venue in the Northern District of Illinois is proper pursuant

to 28 U.S.C. § 1391(b).

                                             PARTIES

        7.       Christopher Hopkins (“Hopkins”) is an adult resident of Shorewood, Illinois.

        8.       Hopkins was employed by and worked for Defendant from October 14, 2019

through March 9, 2020.

        9.       The members of the Plaintiff Class and Plaintiff Collective include all current and

former recruiters employed by Defendant within the applicable statutory timeframe, who, like

Plaintiff:

                 a. were improperly misclassified as exempt from the maximum hours provisions

                    of the FLSA and/or IMWL; and

                 b. worked more than forty hours in at least one individual workweek; and

                 c. were not paid overtime for the hours they worked in excess of forty hours in an

                    individual workweek.




                                                  2
     Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 3 of 10 PageID #:3




       10.    RHM, LLC a/k/a RHM Staffing Solutions (“RHM”) is a staffing agency, which

recruits job-seekers for placement to work with corporate customers, doing business in the State

of Illinois, engaged in an industry affecting commerce within the meaning of 29 U.S.C. § 2611(1).

       11.    Defendant is headquartered in Oak Brook, Illinois and operates a second office in

Schaumburg, Illinois. Defendant also operates offices in Milwaukee, Wisconsin; Indianapolis,

Indiana; and Nashville, Tennessee.

       12.    Defendant is an “enterprise” as defined in the FLSA, 29 U.S.C. § 203(r)(1), and is

an enterprise engaged in commerce within the meaning of 29 U.S.C. § 203(s)(1)(A).

       13.    Defendant is subject to the overtime provisions of the FLSA and IMWL, and is an

“employer” within the meaning of those statutes.

                                 FACTUAL ALLEGATIONS

       14.    Defendant employed Hopkins as a Recruiter in Illinois from October 14, 2019

through March 9, 2020.

       15.    Upon hiring, Defendant provided Plaintiff with a written agreement and offer letter

detailing his terms of compensation, which stated that Defendant would compensate Plaintiff with

a base annual salary of $50,000 plus commissions.

       16.    Upon information and belief, when hiring other members of the Plaintiff Class and

Collective, Defendant similarly provided written agreements detailing their terms of

compensation, specifically that they would be paid an annual salary plus commissions.

       17.    As part of his job duties, Hopkins was expected to search online for people looking

for work and contact these individuals for potential placement to work with RHM’s corporate

clients. Hopkins did not have the discretion or authority to speak to RHM’s corporate clients or




                                               3
      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 4 of 10 PageID #:4




determine the eligibility of a job-seeker to be hired. Hopkins was not required to have any specific

industry knowledge or experience in order to perform his job duties.

       18.     Upon information and belief, the members of the Plaintiff Class and Collective all

performed similar job duties as Hopkins.

       19.     Throughout his employment with RHM, Hopkins regularly worked more than forty

(40) hours per individual workweek.

       20.     Upon information and belief, based upon the regular workweek schedule RHM’s

policies established, members of the putative Plaintiff Class and Collective regularly worked more

than forty hours per individual workweek throughout their employment with Defendant.

       21.     Throughout his employment with Defendant, Plaintiff was not exempt from the

overtime provisions of the FLSA and IMWL.

       22.     Throughout their employment with Defendant, members of the Plaintiff Class and

Collective were not exempt from the overtime provisions of the FLSA and IMWL.

       23.     Throughout their employment with RHM, Defendant improperly classified

Hopkins and members of the Plaintiff Class and Collective as “exempt” from the maximum hours

provisions of the FLSA and IMWL.

       24.     As a result of the policies and practices described above, Defendant failed to

properly compensate Plaintiff and the putative members of the Plaintiff Class and Collective at the

proper overtime rate for all hours worked in excess of forty (40) hours in individual workweeks.

       25.     Defendant knew or should have known of their obligation to fully pay employees

their overtime wages for all hours worked and at the proper rate. Defendant acted in bad faith in

failing to fully compensate Plaintiff and other members of the Plaintiff Class and Collective for all

hours worked and at the proper overtime rate for the work they performed.




                                                 4
      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 5 of 10 PageID #:5




                                        CLASS ALLEGATIONS

        26.        Plaintiff brings this action on behalf of himself and all putative members of the

Plaintiff Class.

        27.        Plaintiff seeks certification of his IMWL claims as a class action in order that the

rights of Plaintiff and the Plaintiff Class, including all overtime and other wages due, statutory

damages, prejudgment interest, and any other damages due, be resolved.

        28.        With respect to unpaid adjusted overtime wages for the Illinois Class, the Plaintiff

represents and is a member of the putative class defined as follows:

        All persons who were employed by Defendant in the State of Illinois as recruiters
        within the applicable statute of limitations prior to the filing of the Complaint in
        this action, who were classified as exempt and were not paid overtime
        compensation for time he or she worked in excess of forty (40) hours per individual
        workweek.

        29.        The members of the Class are so numerous that joinder of all members of the Class

is impracticable. Plaintiff believes that the putative class numbers between one hundred and two

individuals over the statutory timeframe.

        30.        Plaintiff satisfies the requirements of Rule 23(b) because the issues involved in this

lawsuit present common questions of law and fact, which predominate over any variations that

may exist between members of the class. Specifically, all claims are predicated on a finding that

Defendant misclassified its recruiters as exempt employees when they were in fact entitled to

receive overtime compensation for hours worked in excess of forty in an individual workweek. In

short, the claims of the Named Plaintiff are identical to the claims of the class members.

        31.        The named Plaintiff is an adequate representative of the class because all potential

plaintiffs were subject to Defendant’s uniform practices and policies. Further, the named Plaintiff




                                                     5
      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 6 of 10 PageID #:6




and the putative class plaintiffs have suffered the same type of economic damages as a result of

Defendant’s practices and policies.

          32.     Finally, a class action is the only realistic method available for the fair and efficient

adjudication of this controversy. The expense and burden of individual litigation makes it

impractical for members of the Class to seek redress individually for the wrongful conduct alleged

herein. Were each individual member required to bring a separate lawsuit, the resulting multiplicity

of proceedings would cause undue hardship and expense for the litigants and the Court, and create

the risk of inconsistent rulings, which would be unjust and inequitable.

                COUNT I – FAIR LABOR STANDARDS ACT – (Collective Action)

          33.     Plaintiff re-states and incorporates the above paragraphs as though fully set forth

herein.

          34.     This Count arises from Defendant’s violations of the FLSA, 29 U.S.C. § 201, et

seq., for its failure to pay the Named Plaintiff and all members of the FLSA Collective at the

correct time-and-one-half their regular rate of pay for all hours worked in excess of forty (40)

hours per workweek.

          44.     Pursuant to 29 U.S.C. § 216(b), this action may be maintained by a plaintiff who

has been damaged by Defendant’s failure to comply with 29 U.S.C. §§ 206 – 207. Plaintiff

attaches as Exhibit A his Notice of Consent to Become a Party Plaintiff in a Collective Action

under the Fair Labor Standards Act.

          45.     All past and present employees of Defendant who performed non-exempt work as

recruiters and who were not paid overtime wages for all hours worked in excess of forty (40) per

workweek are similarly situated to the Named Plaintiff, in that Defendant applied its compensation




                                                     6
      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 7 of 10 PageID #:7




policies, which violate the FLSA, on company-wide bases for at least all members of the FLSA

Class.

         46.    Defendant’s failure to pay compensation for all time worked and, as a result, their

failure to pay compensation at the overtime rate for all hours worked over forty (40) per workweek

is a willful violation of the FLSA, since Defendant’s conduct shows that they either knew that their

conduct violated the FLSA or showed reckless disregard for whether their actions complied with

the FLSA.

         47.    The Plaintiff’s experiences are typical of the experiences of the members of the

putative FLSA Collective, as set forth above.

         48.    For all members of the putative Collective to become fully aware of their right to

join this cause of action, a certain period of time, as determined by this Court, is necessary to send

notice to the entire putative class, as well as certain additional time for those members to file

consent forms with this Court as provided by 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff Christopher Hopkins, on behalf of himself and all other similarly

situated individuals, known and unknown, respectfully requests that this Court enter an order as

follows:

         a)     Awarding judgment for back pay equal to the amount of all unpaid overtime

                compensation for the three years preceding the filing of this Complaint, according

                to the applicable statute of limitations for willful violations of the FLSA;

         b)     Awarding liquidated damages in an amount equal to the amount of unpaid overtime

                compensation found due pursuant to 29 U.S.C. § 216(b);

         c)     Awarding prejudgment interest with respect to the amount of unpaid overtime

                compensation;




                                                  7
      Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 8 of 10 PageID #:8




          d)     Awarding reasonable attorneys’ fees and costs incurred in filing this action;

          e)     Entering an injunction precluding Defendant from violating the Fair Labor

                 Standards Act, 29 U.S.C. § 201, et seq.; and

          f)     Awarding such additional relief as the Court may deem just and proper.

                COUNT II – ILLINOIS MINIMUM WAGE LAW – (Class Action)

          48.    Plaintiff re-states and incorporates paragraphs 1 through 33 as though fully set forth

herein.

          49.    This Count arises from Defendant’s violation of the IMWL, 820 ILL. COMP. STAT.

105/1, et seq., for to pay the Named Plaintiff and all members of the Illinois Class at the correct

time-and-one-half their regular rate of pay for all hours worked in excess of forty (40) hours per

workweek.

          50.    At all relevant times herein, Defendant has been an “employer” as defined in the

IMWL. 820 Ill. Comp. Stat. 105/3(c).

          51.    At all times relevant, Plaintiff and putative members of the Plaintiff Class were

employed by Defendant as “employees” within the meaning of the IMWL, 820 Ill. Comp. Stat.

105/1, et seq.

          52.    Pursuant to the IMWL, for all weeks during which Plaintiff and the putative

Plaintiff Class worked in excess of forty (40) hours, they were entitled to be fully compensated at

the proper overtime rate.

          53.    Defendant violated the IMWL by failing to compensate the Plaintiff and the

Plaintiff Class with overtime wages all hours worked in excess of forty (40) per workweek.

          54.    The Named Plaintiff’s experiences are typical of the experiences of the putative

members of the IMWL Class, as set forth above.




                                                   8
     Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 9 of 10 PageID #:9




       WHEREFORE, Plaintiff Christopher Hopkins, on behalf of himself and all other similarly

situated persons, known and unknown, respectfully requests that this Court enter an order as

follows:

       a)     Determining that this action may be maintained as a class action under Fed. R. Civ.

              P. 23(b)(3) and/or 23(c)(4);

       b)     Appointing Plaintiff as Class Representative and his Counsel as Class Counsel;

       c)     Awarding judgment in an amount equal to all unpaid back pay owed to Plaintiff

              and all others similarly situated pursuant to the IMWL;

       d)     Awarding prejudgment interest on the back pay in accordance with 815 ILL. COMP.

              STAT. 205/2;

       e)     Awarding statutory damages pursuant to the formula set forth in 820 ILL. COMP.

              STAT. 105/12(a);

       f)     Awarding reasonable attorneys’ fees and costs incurred in filing this action;

       g)     Entering an injunction precluding Defendant from violating the Illinois Minimum

              Wage Law, 820 ILL. COMP. STAT. 105/1 et seq.; and

       h)     Ordering such other and further relief as this Court deems appropriate and just.

                 COUNT III – BREACH OF CONTRACT – (Individually)

       55.    Plaintiff incorporates paragraphs 1 through 19 as though fully set forth herein.

       56.    On or about October 14, 2019, RHM offered and entered a contract with Hopkins,

which states in relevant part: “except for Termination by RHM for CAUSE, RHM agrees to

provide employee with less than (2) years of service with (2) weeks of severance pay equivalent

to EMPLOYEE’s salary at the time of Termination.” Exhibit B.




                                               9
    Case: 1:20-cv-05924 Document #: 1 Filed: 10/05/20 Page 10 of 10 PageID #:10




       57.     The contract also states that RHM agreed to paid Hopkins a base annual salary of

$50,000. Id.

       58.     Two weeks of salary at the agreed-upon rate equates to $1,923.08.

       59.     On March 9, 2020, Hopkins gave notice of his resignation to RHM, stating that he

would end his employment effective in two weeks.

       60.     In response, on March 9, 2020, RHM terminated Hopkins effective immediately.

       61.     Defendant terminated Hopkins without cause.

       62.     Hopkins was employed by RHM for less than two (2) years.

       63.     Therefore, per the terms of the contract, RHM was obligated to pay Hopkins

severance pay in the amount of $1,923.08, which is the equivalent of two (2) weeks compensation.

       64.     Defendant breached its obligations to Hopkins under the contract because it did not,

and still has not, paid Hopkins the severance pay owed.

       WHEREFORE, Plaintiff Christopher Hopkins, respectfully requests that this Honorable

Court enter an order as follows:

       a) Awarding judgment in his favor in an amount of $1,923.08;

       b) Awarding pre-judgment interest;

       c) Awarding such other additional relief as this Court deems appropriate and just.

 Dated: October 5, 2020                               Respectfully submitted,
                                                      CHRISTOPHER HOPKINS,
 Alejandro Caffarelli, #06239078                      on behalf of himself and all other
 Alexis D. Martin, #06309619                          similarly situated persons, known
 Caffarelli & Associates Ltd.                         and unknown,
 224 South Michigan Avenue, Suite 300
 Chicago, Illinois 60604
 Tel. (312) 763-6880                                  By: Alexis D. Martin
 acaffarelli@caffarelli.com                           One of Plaintiff’s Attorneys
 amartin@caffarelli.com




                                                10
